— Order unanimously affirmed, with costs. Memorandum: Defendant, a *826New Jersey corporation, appeals from a denial of its motion to dismiss pursuant to CPLR 327 upon the ground of forum non conveniens. The action is for loss of part of a shipment of steel products being transported for hire by defendant from Winchester, Virginia, to Mineral, Virginia. Although plaintiff, a corporation engaged in furnishing fabricated structural steel, was incorporated in Delaware, its principal place of business and its officers are located in Onondaga County, New York. Under the circumstances we cannot say that Special Term abused its discretion in denying the motion. "Plaintiffs choice of forum should not be disturbed unless there are compelling reasons to do so. (Olympic Corp. v Societe Generale, 462 F2d 376, 378.) 'Inconvenient forum’ does not provide a ticket out of town for every foreign corporation.” (Traub v Robertson-Amer. Corp., 82 Misc 2d 222, 231-232; Silver v Great Amer. Ins. Co., 29 NY2d 356.) (Appeal from order of Onondaga Supreme Court—dismiss complaint.) Present—Marsh, P.J., Moule, Simons, Hancock, Jr., and Witmer, JJ.